


Exhibit 10(e)

 

EXECUTION VERSION

 

[g84882kmi001.jpg]

 

October 14, 2008

 

Mr. Jonathan W. Thayer

Vice President & Managing Director
Corporate Strategy & Development

Constellation Energy Group, Inc.

100 Constellation Way

Baltimore, Maryland  21202

 

Re:  Promotion to Treasurer - Compensation Package.

 

Dear Jack:

 

On behalf of Constellation Energy Group, Inc. (the “Company”), I am pleased to
summarize the principal terms of your employment as Treasurer of the Company. 
This letter agreement will be effective as of the date hereof.

 


1.                                       TITLE.  TREASURER OF THE COMPANY.


 


2.                                       DUTIES AND RESPONSIBILITIES.  YOU WILL
HAVE THE DUTIES AND RESPONSIBILITIES THAT ARE NORMALLY ASSOCIATED WITH THE
POSITION SET FORTH ABOVE AND SUCH ADDITIONAL EXECUTIVE RESPONSIBILITIES AS MAY
BE ASSIGNED BY THE COMPANY FROM TIME TO TIME.  YOU WILL DEVOTE YOUR BEST EFFORTS
AND ENERGY TO THE PERFORMANCE OF YOUR DUTIES TO THE COMPANY.  YOU WILL REPORT
DIRECTLY TO THE CHIEF FINANCIAL OFFICER OF THE COMPANY; PROVIDED THAT IF YOU ARE
PROMOTED TO A MORE SENIOR FINANCIAL POSITION WITH THE COMPANY, YOU WILL LIKELY
BE REQUIRED TO REPORT DIRECTLY TO THE CHIEF EXECUTIVE OFFICER OF THE COMPANY.


 


3.                                       BASE SALARY.  YOUR BASE SALARY WILL BE
$400,000 PER ANNUM, PAYABLE IN ACCORDANCE WITH THE USUAL PAYROLL PRACTICES OF
THE COMPANY.  YOUR BASE SALARY WILL BE SUBJECT TO PERIODIC REVIEW AND
MODIFICATION BY THE COMPANY.


 


4.                                       ANNUAL BONUS.  YOU WILL BE ELIGIBLE TO
RECEIVE AN ANNUAL DISCRETIONARY INCENTIVE PAYMENT UNDER THE COMPANY’S ANNUAL
BONUS PLAN AS IN EFFECT FROM TIME TO TIME UPON THE ATTAINMENT OF ONE OR MORE
PRE-ESTABLISHED PERFORMANCE GOALS ESTABLISHED BY THE COMPANY.  FOR EACH OF THE
COMPANY’S FISCAL YEARS 2008 AND 2009, YOU WILL BE ENTITLED TO RECEIVE A
GUARANTEED ANNUAL INCENTIVE BONUS IN THE AMOUNT OF $800,000 (THE “2008 BONUS”)
AND $600,000 (THE “2009 BONUS”), RESPECTIVELY, PAYABLE IN THE FISCAL YEAR
FOLLOWING THE FISCAL YEAR TO WHICH SUCH BONUS RELATES AT THE SAME TIME BONUSES
ARE PAID TO OTHER EXECUTIVES OF THE COMPANY GENERALLY, SUBJECT, EXCEPT AS
OTHERWISE PROVIDED IN

 

1

--------------------------------------------------------------------------------



 


SECTION 7(I) HEREOF, TO YOUR CONTINUED EMPLOYMENT WITH THE COMPANY ON THE DATE
OF PAYMENT.


 


5.                                       INCENTIVE PLAN PARTICIPATION.  YOU WILL
BE ELIGIBLE TO RECEIVE EQUITY AND OTHER LONG-TERM INCENTIVE AWARDS UNDER THE
EQUITY-BASED INCENTIVE COMPENSATION PLANS ADOPTED BY THE COMPANY FROM TIME TO
TIME FOR WHICH EMPLOYEES ARE GENERALLY ELIGIBLE.  THE LEVEL OF YOUR
PARTICIPATION IN ANY SUCH PLAN, IF ANY, WILL BE DETERMINED IN THE SOLE
DISCRETION OF THE COMPANY FROM TIME TO TIME.


 


6.                                       EMPLOYEE BENEFITS.  YOU WILL REMAIN
ELIGIBLE TO PARTICIPATE IN ALL HEALTH BENEFITS, INSURANCE PROGRAMS, PENSION AND
RETIREMENT PLANS, AND OTHER EMPLOYEE WELFARE BENEFITS PLANS MAINTAINED BY THE
COMPANY FOR ITS EMPLOYEES GENERALLY IN ACCORDANCE WITH THE TERMS THEREOF.


 


7.                                       SEVERANCE.  IF YOUR EMPLOYMENT BY THE
COMPANY IS TERMINATED BY THE COMPANY FOR A REASON OTHER THAN FOR “CAUSE” OR DUE
TO YOUR PHYSICAL OR MENTAL INCAPACITY OR BY YOU FOR “GOOD REASON” (EACH, AS
DEFINED IN SECTION 9 HEREOF), SUBJECT TO SECTION 8 HEREOF, THE COMPANY WILL PAY
OR PROVIDE YOU WITH THE FOLLOWING BENEFITS IN ADDITION TO ANY EARNED, ACCRUED OR
VESTED OBLIGATION TO WHICH YOU MAY BE ENTITLED UNDER ANY EMPLOYEE BENEFIT PLAN
OF THE COMPANY:


 


(I)                                     IF SUCH TERMINATION OCCURS PRIOR TO
PAYMENT OF THE 2008 BONUS AND/OR THE 2009 BONUS, EACH OF THE 2008 BONUS AND/OR
THE 2009 BONUS (AS APPLICABLE), PAYABLE AT THE SAME TIME SUCH BONUSES WOULD HAVE
OTHERWISE BEEN PAID HAD YOU REMAINED EMPLOYED WITH THE COMPANY THROUGH THE
APPLICABLE DATE OF PAYMENT IN ACCORDANCE WITH THE PROVISIONS OF SECTION 4
HEREOF;


 


(II)                                  AN AMOUNT EQUAL TO YOUR MONTHLY BASE
SALARY RATE AS IN EFFECT ON THE DATE OF TERMINATION (BUT NOT AS AN EMPLOYEE),
WHICH WOULD CONTINUE TO BE PAID MONTHLY FOR A PERIOD OF TWELVE (12) MONTHS
FOLLOWING SUCH TERMINATION; PROVIDED THAT THE FIRST PAYMENT WILL BE MADE ON THE
FIRST PAYROLL PERIOD AFTER THE SIXTIETH (60TH) DAY FOLLOWING SUCH TERMINATION
AND WILL INCLUDE PAYMENT OF ANY AMOUNTS THAT WOULD OTHERWISE BE DUE PRIOR
THERETO; AND


 


(III)          SUBJECT TO (A) YOUR TIMELY ELECTION OF CONTINUATION COVERAGE
UNDER THE CONSOLIDATED OMNIBUS BUDGET RECONCILIATION ACT OF 1985, AS AMENDED
(“COBRA”), (B) YOUR CONTINUED COPAYMENT OF PREMIUMS AT THE SAME LEVEL AND COST
TO YOU AS IF YOU WERE AN EMPLOYEE OF THE COMPANY (EXCLUDING, FOR PURPOSES OF
CALCULATING COST, AN EMPLOYEE’S ABILITY TO PAY PREMIUMS WITH PRE-TAX DOLLARS),
AND (C) CONTINUED PARTICIPATION IN THE COMPANY’S GROUP HEALTH PLAN (TO THE
EXTENT PERMITTED UNDER APPLICABLE LAW AND THE TERMS OF SUCH PLAN) WHICH COVERS
YOU FOR A PERIOD OF TWELVE (12) MONTHS AT THE COMPANY’S EXPENSE, PROVIDED THAT
YOU ARE ELIGIBLE AND REMAIN ELIGIBLE FOR COBRA COVERAGE; AND PROVIDED, FURTHER,
THAT IN THE EVENT THAT YOU OBTAIN OTHER EMPLOYMENT THAT OFFERS GROUP HEALTH
BENEFITS, SUCH CONTINUATION OF COVERAGE BY THE COMPANY UNDER THIS SECTION WILL
IMMEDIATELY CEASE.

 

2

--------------------------------------------------------------------------------


 

Payments and benefits provided in this section will be in lieu of any
termination or severance payments or benefits for which you may be eligible
under any of the plans, policies or programs of the Company or under applicable
law.  In the event that your employment with the Company terminates for any
reason other than as specified in this Section 7, you will not be entitled to
the severance benefits described in this Section 7 (other than any earned,
accrued or vested obligation to which you may be entitled under any employee
benefit plan of the Company).

 


8.                                       RELEASE; NO MITIGATION.  ANY AND ALL
AMOUNTS PAYABLE AND BENEFITS OR ADDITIONAL RIGHTS PROVIDED PURSUANT TO SECTION 7
HEREOF (OTHER THAN ANY EARNED, ACCRUED OR VESTED OBLIGATION TO WHICH YOU MAY BE
ENTITLED UNDER ANY EMPLOYEE BENEFIT PLAN OF THE COMPANY) WILL ONLY BE PAYABLE IF
YOU DELIVER TO THE COMPANY AND DO NOT REVOKE A GENERAL RELEASE OF CLAIMS IN
FAVOR OF THE COMPANY IN A FORM REASONABLY SATISFACTORY TO THE COMPANY.  SUCH
RELEASE MUST BE EXECUTED AND DELIVERED (AND NO LONGER SUBJECT TO REVOCATION, IF
APPLICABLE) WITHIN SIXTY (60) DAYS FOLLOWING TERMINATION.  IN NO EVENT WILL YOU
BE OBLIGATED TO SEEK OTHER EMPLOYMENT OR TAKE ANY OTHER ACTION BY WAY OF
MITIGATION OF THE AMOUNTS PAYABLE TO YOU UNDER ANY OF THE PROVISIONS OF THIS
LETTER AGREEMENT, NOR SHALL THE AMOUNT OF ANY PAYMENT HEREUNDER BE REDUCED BY
ANY COMPENSATION EARNED BY YOU AS A RESULT OF EMPLOYMENT BY A SUBSEQUENT
EMPLOYER, EXCEPT AS PROVIDED IN SECTION 7(III) HEREOF.


 


9.                                       DEFINITIONS.


 


(I)                                     “CAUSE” WILL MEAN:  (A) YOUR CONVICTION
OF A FELONY INVOLVING MORAL TURPITUDE OR MISAPPROPRIATION OF PROPERTY OF THE
COMPANY; (B) YOUR ENGAGING IN CONDUCT OR ACTIVITIES THAT CONSTITUTES DISLOYALTY
TO THE COMPANY AND SUCH CONDUCT OR ACTIVITIES ARE MATERIALLY DAMAGING TO THE
PROPERTY, BUSINESS OR REPUTATION OF THE COMPANY; (C) YOUR FAILURE OR REFUSAL TO
COMPLY WITH ANY WRITTEN DIRECTION OF THE BOARD OF DIRECTORS OF THE COMPANY OR A
MORE SENIOR EXECUTIVE OF THE COMPANY; (D) YOUR EMBEZZLEMENT OF COMPANY FUNDS OR
YOUR KNOWING, AND WITH INTENT, UNLAWFUL APPROPRIATION OF ANY CORPORATE
OPPORTUNITY OF THE COMPANY; (E) YOUR WILLFUL MISCONDUCT OR GROSS NEGLIGENCE IN
THE PERFORMANCE OF YOUR DUTIES TO THE COMPANY THAT HAS OR COULD REASONABLY BE
EXPECTED TO HAVE AN ADVERSE EFFECT ON THE COMPANY; OR (F) YOUR MATERIAL BREACH
OF THIS LETTER AGREEMENT OR ANY OTHER AGREEMENT WITH THE COMPANY, OR A MATERIAL
VIOLATION OF THE COMPANY’S CODE OF CONDUCT OR OTHER WRITTEN POLICY.  ANY
DETERMINATION OF CAUSE BY THE COMPANY WILL BE MADE BY A RESOLUTION APPROVED BY A
MAJORITY OF THE MEMBERS OF THE COMPANY’S BOARD OF DIRECTORS, PROVIDED THAT NO
SUCH DETERMINATION MAY BE MADE UNTIL YOU HAVE BEEN GIVEN WRITTEN NOTICE
DETAILING THE SPECIFIC CAUSE EVENT AND A PERIOD OF THIRTY (30) DAYS FOLLOWING
RECEIPT OF SUCH NOTICE TO CURE SUCH EVENT (IF SUSCEPTIBLE TO CURE). 
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, YOUR RIGHT TO CURE
WILL NOT APPLY IF THERE ARE HABITUAL OR REPEATED BREACHES BY YOU.


 


(II)                                  “GOOD REASON”  WILL MEAN THE OCCURRENCE OF
ANY OF THE FOLLOWING EVENTS, WITHOUT YOUR EXPRESS WRITTEN CONSENT, UNLESS SUCH
EVENTS ARE FULLY CORRECTED IN ALL MATERIAL RESPECTS BY THE COMPANY WITHIN THIRTY
(30) DAYS FOLLOWING WRITTEN NOTIFICATION BY YOU TO THE COMPANY THAT YOU INTEND
TO TERMINATE YOUR EMPLOYMENT HEREUNDER FOR

 

3

--------------------------------------------------------------------------------



ONE OF THE REASONS SET FORTH BELOW:  (A) A MATERIAL DIMINUTION IN YOUR BASE
SALARY; (B) A MATERIAL DIMINUTION IN YOUR DUTIES, AUTHORITIES OR
RESPONSIBILITIES (OTHER THAN TEMPORARILY WHILE PHYSICALLY OR MENTALLY
INCAPACITATED OR AS REQUIRED BY APPLICABLE LAW); PROVIDED THAT FOR PURPOSES OF
THIS CLAUSE (B), A REDUCTION OF YOUR DUTIES, AUTHORITIES OR RESPONSIBILITIES
SOLELY AS A RESULT OF THE COMPANY CEASING TO BE A PUBLICLY TRADED CORPORATION
WILL NOT CONSTITUTE GOOD REASON HEREUNDER; AND PROVIDED, FURTHER, THAT IF YOU
ARE PROMOTED TO A MORE SENIOR FINANCIAL POSITION WITH THE COMPANY, ANY MATERIAL
DIMINUTION IN YOUR DUTIES, AUTHORITIES OR RESPONSIBILITIES ASSOCIATED WITH SUCH
MORE SENIOR FINANCIAL POSITION WITH THE COMPANY WILL CONSTITUTE GOOD REASON
HEREUNDER; (C) A RELOCATION OF YOUR PRIMARY WORK LOCATION BY MORE THAN FIFTY
(50) MILES FROM ITS THEN CURRENT LOCATION; OR (D) THE COMPANY’S MATERIAL BREACH
OF THIS LETTER AGREEMENT.  YOU MUST PROVIDE THE COMPANY WITH A WRITTEN NOTICE
DETAILING THE SPECIFIC CIRCUMSTANCES ALLEGED TO CONSTITUTE GOOD REASON WITHIN
NINETY (90) DAYS AFTER THE FIRST OCCURRENCE OF SUCH CIRCUMSTANCES.


 


10.                                 NO ASSIGNMENTS.  THIS LETTER AGREEMENT IS
PERSONAL TO EACH OF THE PARTIES HERETO.  EXCEPT AS PROVIDED IN THIS SECTION 10
HEREOF, NO PARTY MAY ASSIGN OR DELEGATE ANY RIGHTS OR OBLIGATIONS HEREUNDER
WITHOUT FIRST OBTAINING THE WRITTEN CONSENT OF THE OTHER PARTY HERETO.  THE
COMPANY MAY ASSIGN THIS LETTER AGREEMENT TO ANY SUCCESSOR TO ALL OR
SUBSTANTIALLY ALL OF THE BUSINESS AND/OR ASSETS OF THE COMPANY, PROVIDED THAT
THE COMPANY WILL REQUIRE SUCH SUCCESSOR TO EXPRESSLY ASSUME AND AGREE TO PERFORM
THIS LETTER AGREEMENT IN THE SAME MANNER AND TO THE SAME EXTENT THAT THE COMPANY
WOULD BE REQUIRED TO PERFORM IT IF NO SUCH SUCCESSION HAD TAKEN PLACE.  AS USED
IN THIS AGREEMENT, “COMPANY” WILL MEAN THE COMPANY AND ANY SUCCESSOR TO ITS
BUSINESS AND/OR ASSETS, WHICH ASSUMES AND AGREES TO PERFORM THE DUTIES AND
OBLIGATIONS OF THE COMPANY UNDER THIS LETTER AGREEMENT BY OPERATION OF LAW OR
OTHERWISE.


 


11.                                 WITHHOLDING TAXES.  THE COMPANY MAY WITHHOLD
FROM ANY AND ALL AMOUNTS PAYABLE TO YOU HEREUNDER SUCH FEDERAL, STATE AND LOCAL
TAXES AS MAY BE REQUIRED TO BE WITHHELD PURSUANT TO ANY APPLICABLE LAW OR
REGULATION.


 


12.                                 SECTION 409A COMPLIANCE.


 


(I)                                     THE INTENT OF THE PARTIES IS THAT
PAYMENTS AND BENEFITS UNDER THIS LETTER AGREEMENT COMPLY WITH INTERNAL REVENUE
CODE SECTION 409A AND THE REGULATIONS AND GUIDANCE PROMULGATED THEREUNDER
(COLLECTIVELY “CODE SECTION 409A”) AND, ACCORDINGLY, TO THE MAXIMUM EXTENT
PERMITTED, THIS LETTER AGREEMENT WILL BE INTERPRETED TO BE IN COMPLIANCE
THEREWITH.  IF YOU NOTIFY THE COMPANY (WITH SPECIFICITY AS TO THE REASON
THEREFOR) THAT YOU BELIEVE THAT ANY PROVISION OF THIS LETTER AGREEMENT (OR OF
ANY AWARD OF COMPENSATION, INCLUDING EQUITY COMPENSATION OR BENEFITS) WOULD
CAUSE YOU TO INCUR ANY ADDITIONAL TAX OR INTEREST UNDER CODE SECTION 409A AND
THE COMPANY CONCURS WITH SUCH BELIEF, THE COMPANY WILL, AFTER CONSULTING WITH
YOU, REFORM SUCH PROVISION TO ATTEMPT TO COMPLY WITH CODE SECTION 409A THROUGH
GOOD FAITH MODIFICATIONS TO THE MINIMUM EXTENT REASONABLY APPROPRIATE TO CONFORM
WITH CODE SECTION 409A.  TO THE EXTENT THAT ANY PROVISION HEREOF IS MODIFIED IN
ORDER TO COMPLY WITH CODE

 

4

--------------------------------------------------------------------------------



 


SECTION 409A, SUCH MODIFICATION WILL BE MADE IN GOOD FAITH AND WILL, TO THE
MAXIMUM EXTENT REASONABLY POSSIBLE, MAINTAIN THE ORIGINAL INTENT AND ECONOMIC
BENEFIT TO YOU AND THE COMPANY OF THE APPLICABLE PROVISION WITHOUT VIOLATING THE
PROVISIONS OF CODE SECTION 409A.  IN NO EVENT WHATSOEVER WILL THE COMPANY BE
LIABLE FOR ANY ADDITIONAL TAX, INTEREST OR PENALTY THAT MAY BE IMPOSED ON YOU BY
CODE SECTION 409A OR DAMAGES FOR FAILING TO COMPLY WITH CODE SECTION 409A.


 


(II)                                  A TERMINATION OF EMPLOYMENT WILL NOT BE
DEEMED TO HAVE OCCURRED FOR PURPOSES OF ANY PROVISION OF THIS LETTER AGREEMENT
PROVIDING FOR THE PAYMENT OF ANY AMOUNTS OR BENEFITS UPON OR FOLLOWING A
TERMINATION OF EMPLOYMENT UNLESS SUCH TERMINATION IS ALSO A “SEPARATION FROM
SERVICE” WITHIN THE MEANING OF CODE SECTION 409A AND, FOR PURPOSES OF ANY SUCH
PROVISION OF THIS LETTER AGREEMENT, REFERENCES TO A “TERMINATION,” “TERMINATION
OF EMPLOYMENT” OR LIKE TERMS WILL MEAN “SEPARATION FROM SERVICE.”  IF YOU ARE
DEEMED ON THE DATE OF TERMINATION TO BE A “SPECIFIED EMPLOYEE” WITHIN THE
MEANING OF THAT TERM UNDER CODE SECTION 409A(A)(2)(B), THEN WITH REGARD TO ANY
PAYMENT OR THE PROVISION OF ANY BENEFIT THAT IS CONSIDERED DEFERRED COMPENSATION
UNDER CODE SECTION 409A PAYABLE ON ACCOUNT OF A “SEPARATION FROM SERVICE,” SUCH
PAYMENT OR BENEFIT WILL BE MADE OR PROVIDED AT THE DATE WHICH IS THE EARLIER OF
(A) THE EXPIRATION OF THE SIX (6)-MONTH PERIOD MEASURED FROM THE DATE OF SUCH
“SEPARATION FROM SERVICE” BY YOU, AND (B) THE DATE OF YOUR DEATH (THE “DELAY
PERIOD”).  UPON THE EXPIRATION OF THE DELAY PERIOD, ALL PAYMENTS AND BENEFITS
DELAYED PURSUANT TO THIS SECTION (WHETHER THEY WOULD HAVE OTHERWISE BEEN PAYABLE
IN A SINGLE SUM OR IN INSTALLMENTS IN THE ABSENCE OF SUCH DELAY) WILL BE PAID OR
REIMBURSED TO YOU IN A LUMP SUM, AND ANY REMAINING PAYMENTS AND BENEFITS DUE
UNDER THIS LETTER AGREEMENT WILL BE PAID OR PROVIDED IN ACCORDANCE WITH THE
NORMAL PAYMENT DATES SPECIFIED FOR THEM HEREIN.


 


(III)          FOR PURPOSES OF CODE SECTION 409A, YOUR RIGHT TO RECEIVE ANY
INSTALLMENT PAYMENTS PURSUANT TO THIS LETTER AGREEMENT WILL BE TREATED AS A
RIGHT TO RECEIVE A SERIES OF SEPARATE AND DISTINCT PAYMENTS.


 


13.                                 GOVERNING LAW.  THIS LETTER AGREEMENT WILL
BE GOVERNED BY, AND CONSTRUED UNDER AND IN ACCORDANCE WITH, THE INTERNAL LAWS OF
THE STATE OF MARYLAND, WITHOUT REFERENCE TO RULES RELATING TO CONFLICTS OF LAWS.


 


14.                                 ENTIRE AGREEMENT.  THIS LETTER AGREEMENT
CONSTITUTES THE ENTIRE AGREEMENT BETWEEN YOU AND THE COMPANY WITH RESPECT TO THE
SUBJECT MATTER HEREOF AND SUPERSEDES ANY AND ALL PRIOR AGREEMENTS OR
UNDERSTANDINGS BETWEEN YOU AND THE COMPANY WITH RESPECT TO THE SUBJECT MATTER
HEREOF, WHETHER WRITTEN OR ORAL.  THIS LETTER AGREEMENT MAY BE AMENDED OR
MODIFIED ONLY BY A WRITTEN INSTRUMENT EXECUTED BY YOU AND THE COMPANY.


 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

5

--------------------------------------------------------------------------------


 

Jack, I would like to congratulate you on your promotion to Treasurer of the
Company, and I very much look forward to your continued contributions to the
success of the Company.

 

 

Very truly yours,

 

 

 

CONSTELLATION ENERGY GROUP, INC.

 

 

 

 

 

By:

/s/ Mayo A. Shattuck III

 

 

 

 

Name:

Mayo A. Shattuck III

 

 

 

 

Title:

Chairman, President and Chief Executive Officer

 

The above terms and conditions accurately reflect our understanding regarding
the terms and conditions of my employment with the Company, and I hereby confirm
my agreement to the same.

 

 

Dated: October 14, 2008

/s/ Jonathan W. Thayer

 

Jonathan W. Thayer

 

6

--------------------------------------------------------------------------------
